Citation Nr: 0100192	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-15 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office
in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
a fracture of the base of the right fifth metacarpal.  

2.  Whether clear and unmistakable error existed in the 
November 1993 rating decision-denying entitlement to service 
connection for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

K.L. Salas, Counsel


INTRODUCTION

The veteran had verified active military service from June 
1969 to March 1980.  

This appeal arose from July 1999 and December 1999 rating 
decisions by the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (M&ROC) in Fort Harrison, Montana.  
In July 1999 the M&ROC determined that no revision was 
warranted in the November 1993 decision to deny service 
connection for PTSD and that there was no clear and 
unmistakable error in that decision.  In December 1999 the 
M&ROC denied the claim for entitlement to an increased 
(compensable) evaluation for a fracture of the base of the 
right fifth metacarpal.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  

The claim for entitlement to an increased evaluation for a 
right fracture of the fifth metacarpal is addressed in the 
remand portion of this decision.  

The Board notes that in April 1999, the veteran perfected an 
appeal on the issue of entitlement to an evaluation in excess 
of 10 percent for PTSD.  This matter has not been certified 
as on appeal by the M&ROC.  However it appears that the 
reason for this is that the evaluation requested by the 
veteran and his representative was granted.  

The veteran's representative stated at a hearing at the M&ROC 
that the veteran was seeking a 50 percent evaluation and 
subsequently a 50 percent evaluation was granted back to the 
date of claim in March 1993.  

The appellant is generally presumed to be seeking the maximum 
benefit available by law, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  
However, in this case the benefit sought by the veteran was 
clear.  That benefit was granted and therefore the claim was 
resolved.  


FINDING OF FACT

The November 1993 rating decision denying entitlement to 
service connection for PTSD did not contain factual or legal 
errors of such magnitude individually or cumulatively, that a 
different outcome would have to have been reached in their 
absence.  


CONCLUSION OF LAW

No clear and unmistakable error is shown in the November 1993 
rating decision denying entitlement to service connection for 
PTSD.  38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 3.105 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The evidence of record considered at the time of the November 
1993 rating denying entitlement to service connection for 
PTSD, according to the rating decision, included the 
veteran's service medical and personnel records, and a VA 
examination from December 1983.  

A review of the record does not show any other pertinent 
evidence that was physically associated with the claims 
folder at that time.  

The veteran's DD Form 214, record of service, and personnel 
records support that he was involved in combat while serving 
in Vietnam.  He was in receipt of the Combat Infantryman 
Badge and participated in a number of campaigns.  

There was no indication in service personnel or medical 
records that PTSD was diagnosed or suspected, or that he was 
experiencing symptoms of PTSD.  

The VA examination of December 1983 contained a mental status 
evaluation, which was normal.  The report did not note that 
the veteran expressed any psychiatric complaints at that 
time.  

The veteran's 1993 claim did not specify any treatment of 
PTSD.  

The M&ROC sent a letter to the veteran in May 1993 notifying 
him that additional information was needed from him.  
However, he did not provide a statement of symptoms, 
treatment and stressors as requested.  

In connection with his claim alleging clear and unmistakable 
error, the veteran submitted VA treatment reports from March 
and May of 1993.  

A brief March 1993 referral for a counseling consultation 
noted that the veteran's wife and son were in counseling and 
it was suggested that the veteran seek counseling as well.  
The referral contained the notation "PTSD?"  

At the counseling session in March 1993, conducted by a 
social worker, the veteran stated that he was not sure that 
he had any problems.  He had not thought much about Vietnam 
and was not knowledgeable about PTSD.  He reported problems 
relating his feelings and stated that he had arguments with 
his wife.  His other primary concern was about work prospects 
and skills.  He also related a past history of drug and 
alcohol abuse but reported that he had stopped on his own 
about three years before.  The report states "will refer for 
psych testing - PTSD."  

An evaluation by a doctorate-level psychologist in May 1993 
noted that the veteran was in combat in Vietnam and felt some 
guilt about the death of another serviceman.  He reported 
that he began using drugs and alcohol in Vietnam and the 
usage continued after service; however, he had been alcohol 
and drug free for three and a half years.  He remained in the 
Army until 1980 after which he worked in a variety of jobs 
and was currently in his own construction business.  

The veteran reported that he was on his third marriage and 
described his relationship with his spouse as "off and on."  
In this regard he related that he had problems with 
communication.  He also reported that a few years before he 
had come close to committing suicide.  On the other hand he 
did not feel that he had more problems than most people did.  
He denied sleep problems and reported only one nightmare in 
several years.  He did state that he had nightmares for about 
10 years after service although the source and content of 
those nightmares was not stated.  

The veteran stated that he thought infrequently about Vietnam 
and could not identify anything that would produce intrusive 
thoughts.  He reported a mild startle response.  He denied 
talking about Vietnam experiences with anyone.  

Several tests were administered including the Mississippi 
Scale for Combat Related PTSD.  His test profile did not 
strongly suggest PTSD.  His Minnesota Multiphasic Personality 
Inventory (MMPI) was compatible with that disorder, but the 
empirical PTSD scale of that inventory was only minimally 
suggestive of PTSD.  On the Mississippi Scale he endorsed 
only mild symptomatology, again, not particularly indicative 
of a significant PTSD.  He reported that he seldom thinks of 
Vietnam and had very few nightmares.  On the other hand guilt 
and depression related to Vietnam were evident.  

The impression of the psychologist was anxiety reaction that 
was contributed to only modestly by Vietnam experiences.  He 
also appeared to have a withdrawal and avoidance reaction of 
schizoid proportions.  


Criteria

Previous determinations, which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  38 C.F.R. § 3.105(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that "[c]lear and unmistakable error is 
an administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  It 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  

In assessing the original decision, the regulations in effect 
at the time of the original rating decisions must be 
examined.  Ternus v. Brown, 6 Vet. App. 370, 376 (1994). 
Similarly the focus must be on the evidence of record at the 
time of the decision.  New facts have no relevance to whether 
a clear and unmistakable error was committed at the time of 
the original rating decision.  Porter v. Brown, 5 Vet. 
App. 233 (1993).  

In a November 1993 synthesis of its own case law, the Court 
stated:

It must always be remembered that CUE 
[clear and unmistakable error] is a very 
specific and rare kind of "error."  It is 
the kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the 
error...[S]imply to claim CUE on the 
basis that previous adjudications had 
improperly weighed and evaluated the 
evidence can never rise to the stringent 
definition of CUE.  Fugo v. Brown, 6 Vet. 
App. 40 (1993), en banc review denied, 
Fugo v. Brown, 6 Vet. App. 162 (1994).

In Thompson v. Derwinski, 1 Vet. App. 251 (1991), the Court 
held that a difference of opinion as to the facts or a 
disagreement with the original rating and its interpretation 
of the facts is not the type of administrative reversible 
error contemplated under 38 C.F.R. § 3.105(a).  A claimant 
must assert more than a disagreement as to how the facts were 
weighed or evaluated.  Russell v. Principi, 3 Vet. App. 310 
(1992).

Records generated by VA are deemed to be within the 
constructive (if not actual notice) of VA adjudicators.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  If documents 
generated by VA agents or employees, including physicians, 
predate the Board's decision, are within the Secretary's 
control, and could reasonably be expected to be part of the 
record, then "such documents are, in contemplation of law, 
before the Secretary and the Board and should be included in 
the record."  Id. at 612-613. 

The law pertaining to service connection, both today and at 
the time of the November 1993 rating decision, requires that 
the evidence establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Regulations in effect at the time of the 1993 rating decision 
stated that service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f).  


Analysis

As an initial matter, this matter is ready for appellate 
review.  No factual development is warranted.  The evidence 
of record at the time of the rating decision in question is 
contained in the claims folder.  

The two errors asserted by the veteran were a failure to 
properly apply 38 C.F.R. § 3.304(f) (as amended in 1993) at 
the time of the November 1993 rating decision and failure to 
consider VA treatment records.  

It is not clear from the rating decision at issue that the 
M&ROC improperly failed to apply 38 C.F.R. § 3.304(f) to the 
veteran's claim in November 1993, although it appears that 
the M&ROC has conceded as much (at least for the purpose of 
analysis) in its July 1999 rating decision.  The regulation, 
as amended in 1993, provided that the award of a Combat 
Infantryman Badge would be conclusive proof of the existence 
of an inservice stressor.  However the regulation also 
provided that a clear diagnosis of PTSD was required and the 
basis of the decision of the M&ROC was not that the veteran 
did not have a verified stressor (although it was emphasized 
in the decision that the veteran did not respond to a request 
for a description of his stressors) but that there was 
nothing in service or thereafter to support that the veteran 
in fact suffered from PTSD.  

Typically, new facts not of record at the time of the 
original rating decision have no relevance to whether a clear 
and unmistakable error was committed.  Porter, 5 Vet. 
App. 233.  However, as noted above, case law in effect at the 
time of the 1993 rating decision established that records 
generated by VA were within the constructive (if not actual 
notice) of VA adjudicators.  See Bell, 2 Vet. App. 611, 612-
613.  It is apparent that relevant VA treatment records from 
March and May of 1993 existed and that VA had constructive 
knowledge of those.  

Nonetheless, even considering the 1993 VA treatment records 
as if they were physically present in the claims folder at 
the time of the November 1993 rating decision, the Board 
cannot conclude that the result would manifestly have been 
different if the evidence had been considered at that time.  

Again, the dispositive issue was whether the veteran had a 
current diagnosis of PTSD, and even if a stressor had been 
accepted based on the veteran's Combat Infantryman Badge, the 
evidence of record (including evidence that should have been 
obtained from VA Medical Centers, which is constructively 
within VA's possession) would not have compelled a finding 
that the veteran had PTSD.  

To summarize the VA treatment records, there was a 
consultation referral note indicating a question of PTSD.  A 
social worker note did not specifically or clearly diagnose 
PTSD although it appears that it was felt that PTSD was a 
possibility.  The notation "will refer for psych testing - 
PTSD" indicates, in the judgment of the Board, not that PTSD 
was diagnosed but merely that further evaluation or testing 
to rule in or rule out PTSD was indicated.  Finally, the 
psychological evaluation and testing report, while showing 
that some of the workup was supportive of, or compatible 
with, a diagnosis of PTSD, nonetheless was felt to not 
strongly support a diagnosis of PTSD.  The results were 
equivocal and the psychologist who conducted the evaluation 
declined to diagnose PTSD.  

The nature of the veteran's allegations, even if true, does 
not form the basis for a claim of clear and unmistakable 
error.  The failure to comply with the duty to assist 
(implicit in the assertion that the VA failed to consider the 
outpatient treatment records) cannot form a basis for a claim 
of clear and unmistakable error since such a breach creates 
only an incomplete rather than an incorrect record.  See 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  In Luallen v. 
Brown, 8 Vet. App. 92, 96 (1995), the Court noted that "the 
determinative issue was not evidentiary but legal, i.e., has 
the appellant complied with the legal requirements to plead a 
CUE claim."  The same issue is inherent in this case.  The 
veteran has raised questions concerning the appropriate 
development of the case, but he has not provided "persuasive 
reasons... as to why the result would have been manifestly 
different but for the alleged error.  Fugo, 6 Vet. App. at 
44.  

In summary, the evidence does not compel the conclusion that 
the veteran had PTSD at that time of the previous rating 
decision.  





ORDER

Revision of the November 1993 rating decision based on the 
existence of clear and unmistakable error is denied.  


REMAND

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran had a VA examination of his service-connected 
disability - a fracture of the base of the right fifth 
metacarpal - in October 1999.  However this examination is 
not adequate and therefore a remand is necessary so that he 
can be reexamined.  

The VA examiner stated that there was full range of motion of 
the digits but no specific measurements were included.  X-
rays from November 1989 were reviewed.  It does not appear 
that new x-rays were taken or considered.  Where an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The examiner also noted tenderness of the 
base of the 5th metacarpal with palpation but there was no 
indication of whether there was pain on range of motion and 
if so, at what point.  

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59 
(2000);  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board is of the opinion that a contemporaneous 
examination of the appellant as well as association with the 
claims file of any additional records of treatment that may 
have accumulated during the course of the appeal would 
materially assist in the adjudication of the issues on 
appeal.  

There has also been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the M&ROC has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Therefore, the Board is deferring adjudication of the issue 
on appeal pending a remand of the case to the M&ROC for 
further development as follows:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). In this regard the 
M&ROC should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his claim 
for an increased rating for residuals of 
a fracture of the base of the right fifth 
metacarpal.  

After obtaining any necessary 
authorization or medical releases, the 
M&ROC should request and associate with 
the claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the M&ROC 
should secure all outstanding VA 
treatment reports.  

2.  The M&ROC should arrange for a VA 
examination of the veteran by an 
orthopedic surgeon or another appropriate 
specialist in order to ascertain the 
current nature and extent of severity of 
the service-connected disability.  Any 
further indicated special studies should 
be conducted.  

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59, and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion 
recorded in degrees of arc.  The examiner 
should also note consistent with VA 
regulations whether the affected finger 
is capable of flexion of the fingertip to 
within two inches (5.1 centimeters) of 
the transverse fold of the palm.  For VA 
purposes limitation of motion of less 
than one inch in either direction is not 
considered disabling.  Functional 
limitations due to symptoms of the 
service-connected disability should be 
thoroughly evaluated.  

The examiner should then make an 
assessment of the severity of the 
disability in terms of the rating 
criteria pertaining to the fingers, and 
comment on the functional limitations, if 
any, caused by the appellant's service 
connected disability in light of the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 
4.45, and 4.59.  

It is requested that the examiner provide 
explicit responses to the following 
questions:

(a) Does the service-connected disability 
involve only the bones, or does it also 
involve the muscles and nerves?;  

(b) Does the service connected disability 
cause objectively or objectively weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?  If the severity 
of these manifestations can not be 
quantified, the examiner must so 
indicate;  

(c) With respect to subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service connected disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service connected disability. 

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service connected 
disability, and if such overlap exists, 
the degree to which the nonservice 
connected problem creates functional 
impairment that may be dissociated from 
impairment caused by the service 
connected disability.  If the functional 
impairment created by the nonservice 
connected problem can not be dissociated, 
the examiner should so indicate.  Any 
opinions expressed must be accompanied by 
a complete rationale.

3.  The M&ROC must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the M&ROC should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the M&ROC should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  Thereafter, the M&ROC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the M&ROC 
should review the requested examination 
report and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives of 
this remand and if they are not, the M&ROC 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the M&ROC should 
readjudicate the issue of entitlement to 
an increased (compensable) evaluation for 
a fracture of the base of the right fifth 
metacarpal.  The M&ROC should document 
its consideration of the applicability of 
the provisions of 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45 and 4.59 as 
warranted.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the M&ROC should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the M&ROC.  



		
	James R. Siegel
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 


